Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 1 of 14
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                 By MGarcia at 1:13 pm, Jul 22, 2020


               United States District Court
           for the Southern District of Georgia
                   Brunswick Division
 UNITED STATES OF AMERICA,

 v.                                        CR 213-016-1

 SCHELLA HOPE,

       Defendant.

                                 ORDER

      Before the Court is Defendant Schella Hope’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(a).              Dkt.

No. 209.   For the reasons below, Hope’s motion is GRANTED.

                              BACKGROUND

      In November 2013, a jury found Hope guilty of health care

fraud, conspiracy to commit health care fraud, aggravated identity

theft, money laundering, and money laundering in transactions over

$10,000, in violation of 18 U.S.C. §§ 1349, 1347(a), 1028A(a)(1),

1956(a)(1)(A)(i), and 1957(a).      Dkt. No. 170.    She was sentenced

to a total term of 192 months’ imprisonment with the Bureau of

Prisons (“BOP”), followed by three years’ supervised release.                Id.

      Hope appealed her conviction, and the Eleventh Circuit Court

of Appeals affirmed.    Dkt. Nos. 172, 182.     In December 2015, Hope

filed a motion to vacate her sentence pursuant to 28 U.S.C. § 2255,

dkt. no. 186, which the Court denied, dkt. nos. 196, 198, 199.

Hope also appealed that decision, but the Eleventh Circuit Court
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 2 of 14



of Appeals dismissed it for want of prosecution.                 Dkt. Nos. 200,

204.      In   August    2018,   Hope       filed   a   motion    for    sentence

modification/home       confinement,    dkt.    no.     206,   which    the   Court

denied, dkt. no. 208. According to the BOP website, Hope is

currently incarcerated at Federal Medical Center Carswell in Fort

Worth, Texas, with a release date of August 22, 2027.

                              LEGAL AUTHORITY

       Hope now moves for relief under 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act on December 21, 2018.                That statute

reads, in pertinent part:

       (c) Modification of an imposed term of imprisonment.—
       The court may not modify a term of imprisonment once it
       has been imposed except that--

       (1) in any case--

            (A) the court, upon motion of the Director of the
            Bureau of Prisons, or upon motion of the defendant
            after the defendant has fully exhausted all
            administrative rights to appeal a failure of the
            Bureau of Prisons to bring a motion on the
            defendant's behalf or the lapse of 30 days from the
            receipt of such a request by the warden of the
            defendant's facility, whichever is earlier, may
            reduce the term of imprisonment (and may impose a
            term of probation or supervised release with or
            without conditions that does not exceed the
            unserved   portion   of  the   original   term   of
            imprisonment), after considering the factors set
            forth in section 3553(a) to the extent that they
            are applicable, if it finds that--

                 (i) extraordinary and compelling                  reasons
                 warrant such a reduction; . . .


                                        2
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 3 of 14



             and that such a reduction is consistent with
             applicable policy statements issued by the
             Sentencing Commission[.]

     The     Sentencing     Guidelines       policy   statement,     U.S.S.G.

§ 1B1.13, provides that the Court may grant release if:

     (1)(A)    Extraordinary      and   compelling    reasons    warrant   the

            reduction; or

           (B) The defendant (i) is at least 70 years old; and (ii)

           has served at least 30 years in prison pursuant to a

           sentence imposed under 18 U.S.C. § 3559(c) for the offense

           or offenses for which the defendant is imprisoned;

     (2) The defendant is not a danger to the safety of any other

     person    or   to    the   community,    as   provided    in   18   U.S.C.

     § 3142(g); and

     (3) The reduction is consistent with this policy statement.

     The 18 § U.S.C. 3553(a) factors the Court must consider are

     (1) the nature and circumstances of the offense and the
     history and characteristics of the defendant;

     (2) the need for the sentence imposed--

            (A) to reflect the seriousness of the offense, to
            promote respect for the law, and to provide just
            punishment for the offense;

            (B) to afford       adequate     deterrence   to    criminal
            conduct;

            (C) to protect the public from further crimes of
            the defendant; and

            (D)   to  provide   the  defendant   with  needed
            educational or vocational training, medical care,
                                  3
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 4 of 14



            or other correctional      treatment    in   the   most
            effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range
       established for--

            (A) the applicable category of offense committed by
            the applicable category of defendant as set forth
            in the guidelines . . .

        (5) any pertinent policy statement--

            (A) issued by the Sentencing Commission pursuant
            to section 994(a)(2) of title 28, United States
            Code, subject to any amendments made to such policy
            statement by act of Congress (regardless of whether
            such amendments have yet to be incorporated by the
            Sentencing Commission into amendments issued under
            section 994(p) of title 28); and

            (B) that, except as provided in section 3742(g),
            is in effect on the date the defendant is
            sentenced.

       (6) the need to avoid unwarranted sentence disparities
       among defendants with similar records who have been
       found guilty of similar conduct; and

       (7) the need to provide restitution to any victims of
       the offense.

                              DISCUSSION

  I.     Exhaustion of Administrative Remedies

       Hope avers that she has exhausted her administrative remedies

with the BOP, and the Government concedes the same.        Dkt. No. 222

at 1.




                                   4
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 5 of 14



  II.     Extraordinary and Compelling Reason

     In application note 1 to the policy statement, § 1B1.13, the

Sentencing Commission identifies the “extraordinary and compelling

reasons” that may justify compassionate release. See United States

v. Wilkes, 464 F.3d 1240, 1245 (11th Cir. 2006) (“Commentary and

Application Notes of the Sentencing Guidelines are binding on the

courts unless they contradict the plain meaning of the text of the

Guidelines.”     (internal    quotation      marks    omitted)).         The   note

provides as follows:

     1.    Extraordinary     and    Compelling       Reasons.—Provided         the

     defendant     meets     the    requirements        of     subdivision     (2)

     [regarding absence of danger to the community], extraordinary

     and compelling reasons exist under any of the circumstances

     set forth below:

            (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness

               (i.e., a serious and advanced illness with an end of

               life   trajectory).     A     specific    prognosis        of   life

               expectancy (i.e., a probability of death within a

               specific    time    period)    is   not       required.    Examples

               include metastatic solid-tumor cancer, amyotrophic

               lateral sclerosis (ALS), end-stage organ disease, and

               advanced dementia.

               (ii) The defendant is—

                                      5
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 6 of 14



                    (I) suffering from a serious physical or medical

                    condition,

                    (II)    suffering       from    a    serious     functional   or

                    cognitive impairment, or

                    (III)    experiencing          deteriorating      physical    or

                    mental health because of the aging process,

                    that substantially diminishes the ability of the

                    defendant      to   provide          self-care     within     the

                    environment of a correctional facility and from

                    which he or she is not expected to recover.

          (B) Age of the Defendant.—The defendant (i) is at least

          65    years       old;     (ii)     is     experiencing       a   serious

          deterioration in physical or mental health because of

          the aging process; and (iii) has served at least 10 years

          or   75    percent    of   his     or    her   term   of   imprisonment,

          whichever is less.

          (C) Family Circumstances.—

               (i) The death or incapacitation of the caregiver of

               the defendant’s minor child or minor children.

               (ii) The incapacitation of the defendant’s spouse or

               registered partner when the defendant would be the

               only available caregiver for the spouse or registered

               partner.




                                        6
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 7 of 14



             (D) Other Reasons.—As determined by the Director of the

             Bureau of Prisons, there exists in the defendant’s case

             an extraordinary and compelling reason other than, or in

             combination with, the reasons described in subdivisions

             (A) through (C).

     The Court finds that Hope has not shown extraordinary and

compelling reasons under § 1B1.13 application note 1, subparts

(B)-(D). Hope has not reached the age of sixty-five to qualify

under subpart (B).     While Hope has an elderly mother for whom she

would like to provide care, an aging parent does not qualify as an

extraordinary    and   compelling   reason   under   subpart   (C),   which

discusses care for only minor child(ren) and spouses. As for

subpart (D), “other reasons,” this District has held that section

is reserved to the discretion of the BOP and not the Court.             See

United States v. Willingham, No. CR 113-010, 2019 WL 6733028, at

*2 (S.D. Ga. Dec. 10, 2019).        Accordingly, if Hope qualifies for

an extraordinary and compelling reason, it must be under subpart

(A), “Medical Condition of Defendant.”

     Subpart A distinguishes between terminal illnesses and other

illnesses.     Hope has not alleged that she suffers from a terminal

illness.      Rather, Hope’s allegations fall under the “serious

physical or medical condition” category, subpart (A)(ii)(I).            To

qualify for compassionate release, Hope must demonstrate that her

medical condition “substantially diminishes [her] ability . . . to

                                     7
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 8 of 14



provide     self-care    within    the    environment    of   a     correctional

facility and from which . . . she is not expected to recover.”

     For    this     analysis,    the   Court   finds   helpful     BOP     Program

Statement      5050.50       (“Program       Statement”),      available        at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The Program

Statement provides:

     [Reduction in Sentence] consideration may also be given
     to inmates who have an incurable, progressive illness or
     who have suffered a debilitating injury from which they
     will not recover. The BOP should consider a RIS if the
     inmate is:

     •    Completely disabled, meaning the inmate cannot
     carry on any self-care and is totally confined to a bed
     or chair; or

     •    Capable of only limited self-care and is confined
     to a bed or chair more than 50% of waking hours.


     Now the Court turns to Hope’s medical records.                 She has been

diagnosed     with     advanced    deforming     Rheumatoid        Arthritis, an

autoimmune disease that can cause joint pain and damage throughout

the body.     She also has been diagnosed with secondary Sjogrens

Syndrome, an immune system disorder which causes dry eyes and

mouth.     As a result of those conditions, her finger and feet

flexion are deformed; she has limited range of motion in her

elbows; she has swelling in her wrists; and tenderness in her

knees.       Hope    takes   immunosuppressive      drugs     to    treat    those

conditions; those same drugs reduce her body’s ability to fight

infections.     Hope has also been diagnosed with asthma, moderate

                                         8
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 9 of 14



multilevel     facet      degeneration     with     foraminal       stenosis,

degenerative bone marrow edema, and disc protrusions. Hope has

been placed on physical restrictions, including no lifting over

fifteen pounds due to hand and elbow deformities and weak grip.

She can do only sedentary work to include no repetitive use of

hands; she cannot do outdoor work or sleep in an upper bunk; and

she   must   go    to   the   bathroom    frequently.       These    physical

restrictions      are   considered   “level   3”   or   “permanent.”      The

Comprehensive Care doctor cleared Hope for home confinement, but,

according to Hope, the BOP rejected this suggestion.

      While Hope is not wheelchair bound, she asserts that her

treating Rheumatologist recommended that she refuse usage of a

wheelchair and walker “to inhibit progression of her illness.”

Dkt. No. 211 at 2.       In other words, if Hope stops trying to walk

on her own, her Rheumatoid Arthritis will advance.            Hope’s effort

to control her Sjogrens Syndrome symptoms by controlling her body

temperature is restricted within the prison.            Hope complains of at

least two incidents during which she suffered injury as a result

of complications from her condition.           Hope’s argument that her

medication monitoring and regular check-ups of serious medical

conditions are inconsistent is supported by her medical records.

For example, Hope asserts that when she was fifty years old, she

had polyps removed from her colon, and the doctor recommended she

undergo a colonoscopy in three-year intervals to monitor her

                                      9
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 10 of 14



condition.     At the time she wrote the motion at issue, she was

fifty-four     years   old,    and   she   had   yet   to    undergo   another

colonoscopy.

     While any one of Hope’s health conditions, on its own, might

not qualify as “a serious physical or medical condition,” the Court

is satisfied that the constellation of medical conditions from

which she suffers, especially during the COVID-19 pandemic, does

constitute a serious physical and medical condition. Indeed, the

Government concedes that, during the COVID-19 pandemic, Hope’s

chronic medical condition presents “a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant    to   provide     self-care    within   the     environment   of   a

correctional facility and from which he or she is not expected to

recover.”    Dkt. No. 222 ¶ 3 (citing the Department of Justice’s

refined position on compassionate release); see also U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).          More specifically, the Government

concedes that Hope’s ability to provide self-care against serious

injury or death as a result of COVID-19 is substantially diminished

by her chronic medical condition and sets forth an “extraordinary

and compelling” reason for purposes of 18 U.S.C. § 3582(c). After

a thorough reading of Hope’s motion (as amended), medical records,

and letters from her counselors, as well as the Government’s briefs

and supporting documents, the Court concludes that Hope’s medical




                                      10
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 11 of 14



conditions, together with COVID-19, qualify as an extraordinary

and compelling reason for compassionate release under § 3582(c).

  III. Title 18 U.S.C. §§ 3142(g) and 3553 Factors

     Having    found   that   Hope    has    shown   an   extraordinary    and

compelling reason for compassionate release, the Court must now

examine the factors set forth in 18 U.S.C. §§ 3142(g) and 3553(a).

     With regard to the § 3142(g) analysis, the Government urges

the Court to use its discretion to decline to grant Hope’s motion

because she is a danger to society.              Dkt. No. 219 at 17.       The

Government notes that Hope engaged in a large Medicaid fraud

scheme,   testified     untruthfully        at   trial,    and   engaged    in

questionable witness tampering.            After her conviction, Hope was

released on bond, yet she violated her conditions such that bond

was revoked.    Nevertheless, the Court varied below the Guidelines

at sentencing.    The Government argues these factors, and others,

weigh in favor of denying Hope’s release.

     With regard to the § 3553 factors, the Government urges the

Court to find Hope has not met her burden to show she qualifies

for compassionate release.           More specifically, the Government

contends that Hope must demonstrate that the BOP’s COVID-19 plan

is inadequate or that FMC Carswell is specifically unable to

adequately treat her.     See Dkt. No. 222 at 1.

     While it is true that Hope, as the movant, has the burden to

show circumstances meeting the test for compassionate release, the

                                      11
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 12 of 14



Court finds she has done so.          Hope is indeed uniquely inclined,

because of her qualifying medical conditions, to be adversely

affected by COVID-19 such that early release is warranted.                See

§ 3553(a)(2)(D).        In its status report dated June 24, 2020, zero

inmates and one staff member at Hope’s facility had tested positive

for COVID-19.      Dkt. No. 222 at 3.         In its July 6, 2020 status

report, the Government updated those figures to forty-five inmates

and one staff member who had tested positive at Hope’s facility.

Dkt. No. 226.     A visit to the BOP’s website 1 on July 22, 2020 shows

510 inmates and three staff members have now tested positive at

Hope’s facility. As the Court mentioned previously, Hope’s medical

records support her contention that monitoring of her medical

conditions is irregular.         Hope has injured herself on at least two

occasions when she was unable to control her body movements.              Her

Rheumatoid Arthritis will only progress, and her body is further

compromised by the immunosuppressants which have been prescribed

to her.    Under these circumstances, and in light of COVID-19, the

Court finds that Hope would be provided with better medical care

inside a private home rather than a BOP facility.

      To   be   sure,   Hope’s    Medicaid   fraud   scheme   resulted   in   a

substantial financial loss to the victims. 2              Nevertheless, at

sentencing, Hope had a criminal history score of zero; her entire


1 See Fed. Bureau of Prisons, COVID-19, https://www.bop.gov/coronavirus/.
2 The Government provided notice of the evidentiary hearing to the victims via
email and/or letter on May 18, 2020. Dkt. No. 225; see also 18 U.S.C. § 3771
(crime victims’ rights).
                                      12
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 13 of 14



criminal history included one arrest for writing a bad check, for

which an information was never filed, and several speeding tickets.

Hope has shown no history of violence.            While it is certainly true

that    Hope’s     offenses   of    conviction     resulted   in   significant

financial loss, the Court is satisfied that the time Hope has

served in prison reflects the seriousness of Hope’s offense and

will deter her from any future criminal activity.

       Moreover,    Hope   has     demonstrated   exemplary   behavior   while

incarcerated and received recognition for being the third-best

behaved inmate in her facility. Notably, she helped create a class

to discuss recidivism with her peers in an effort to prevent their

return    to   prison   after      being    released.   Hope’s     Correctional

Counselor notes that she is paying toward her restitution as

agreed.    The Court has no reason to believe that Hope would be

less able to pay toward her restitution once she is released.               In

summary, the Court concludes that Hope is not a danger to the

safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g), and that the 18 U.S.C. § 3553 factors weigh in

favor of her early release from BOP custody.            The significant time

she has already spent in prison reflects the seriousness of her

crime, promotes respect for the law and provides just punishment

for the offense.        Both general and specific deterrence have been

afforded through Hope’s already lengthy prison sentence.




                                           13
Case 2:13-cr-00016-LGW-BWC Document 227 Filed 07/22/20 Page 14 of 14



                                CONCLUSION

       For   the   reasons   above,   Hope’s    motion     for   compassionate

release, dkt. no. 209, is GRANTED.           Hope’s imprisonment sentence

is hereby reduced to time served.          The BOP is directed to release

Schella Hope to begin serving her term of supervised release after

a fourteen-day quarantine period and medical clearance from the

BOP.    The Court is amenable to Hope serving supervised release in

Bentonia,     Mississippi,    where   her    mother   resides,      under   the

condition that the United States Probation Office finds such

residency      acceptable     upon    completion      of     a     pre-release

investigation.      Hope shall not be released from BOP custody until

a suitable residency is acquired.          The Clerk is DIRECTED to serve

a copy of this Order on the U.S. Probation Office, as well as the

BOP, at FMC Carswell, Naval Air Station, J Street, Building 3000,

Forth Worth, Texas 76127.

       SO ORDERED, this 22nd day of July, 2020.




                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




                                      14
